Citation Nr: 0909386	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-08 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1944 
to June 1946.

The matters on appeal before the Board of Veterans' Appeals 
(Board) arise from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri; however, jurisdiction of these claims are with the 
Newark RO.

During the course of this appeal, the Newark RO increased the 
rating to 50 percent, effective May 18, 2004.  Even though 
the RO increased the schedular rating for the Veteran's PTSD 
disability during the appeal, the issue of entitlement to a 
higher rating remains on appeal, as the Veteran has not 
indicated his desire to withdraw the issue.  See AB v. Brown, 
6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran when further 
action is required on his part.


REMAND

After review of the record, the Board finds that additional 
development is necessary prior to appellate review.

The Veteran and his representative assert that the Veteran's 
PTSD symptoms are of greater severity than reflected in his 
current 50 percent disability rating.  In a November 2006 
letter, the Veteran stated that he could not work due to the 
severity of his PTSD symptoms.  

The Board notes that the Veteran last underwent a VA PTSD 
examination in June 2005.  At that time a Global Assessment 
of Functioning (GAF) score of 55 was recorded.  The record 
reflects that the Veteran has received ongoing mental health 
treatment at the East Orange, New Jersey VA medical center 
(VAMC).  Some of the more recent records contain a GAF of 41.  
The symptoms described on the evaluations do not seem 
reflective of that degree of severity.  Therefore, to ensure 
that the record reflects the current severity of the 
Veteran's PTSD, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability under consideration.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In addition, the Veteran contends that he is totally disabled 
and unable to work as a result of his service-connected 
disabilities.  It appears that the Veteran last worked in 
June 1995 as a Pressing Supervisor for Liz Claiborne, Inc.; 
however, his position was eliminated in order for the company 
to become more cost effective.  The Veteran has reported that 
he completed two years of a high school education.  

The Veteran's service-connected disabilities include the 
following: PTSD, rated as 50 percent disabling from May 18, 
2004, residuals of a gunshot wound to the left leg, muscle 
group XI, rated as 20 percent disabling from June 23, 1948, 
residuals of a shell fragment wound, right arm muscle, group 
V, rated as 10 percent disabling from June 26, 1946, 
residuals of a left knee injury with arthritis, rated as 10 
percent disabling from May 26, 1998, tinnitus, rated as 10 
percent disabling from November 18, 1998, bilateral hearing 
loss, rated as 10 percent disabling from November 18, 1999, 
status post left knee arthroplasty post traumatic neuralgia 
of the right upper extremity, right arm associated with 
residuals of shell fragment wound, rated as 10 percent 
disabling from May 18, 2004, and post traumatic peripheral 
sensory neuropathy of the left leg, rated as 10 percent 
disabling from May 18, 2004.  The RO assigned a combined 
disability evaluation of 80 percent, effective May 18, 2004, 
for these service-connected disabilities.  Thus, the veteran 
meets the percentage requirements of 38 C.F.R. § 4.16(a) 
(2008).  The remaining question, then, is whether the 
veteran's service-connected disability(ies) render him 
unemployable.

A review of the record indicates that the veteran has not 
been substantially gainful employed since 1995.  However, the 
medical evidence of record is inadequate to determine if the 
Veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities. Therefore, the Board finds that a VA general 
examination is necessary to resolve the claim for a TDIU. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the East 
Orange VAMC, dated through July 2007.  See Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Hence, the RO must obtain all outstanding medical 
records from the East Orange VAMC, dated from July 2007 to 
the present.

In addition, to ensure that all due process requirements are 
met, and that the record before the examiners is complete, 
the AMC/RO should give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal.  The RO should ensure that it informs the Veteran 
of the notice requirements of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (particularly, as regards assignment 
of disability ratings and effective dates), and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (as regards the 
minimum notice requirements for increased rating claims).

Furthermore, given the Veteran's contentions that he is not 
able to work because of his service-connected PTSD; on 
remand, the RO should also adjudicate whether this claim 
meets the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2008).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain from the East 
Orange VAMC all outstanding medical 
records from July 2007 to the present. The 
RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

2.  The RO/AMC should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  

The RO/AMC should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.  The RO/AMC 
should also ensure that its letter meets 
the notice requirements of 
Dingess/Hartman and Vazquez-Flores (cited 
to above).

3.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA 
psychiatric examination, by a 
psychiatrist, at a VA medical facility. 
The entire claims file must be provided 
to the psychiatrist designated to examine 
the Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions. All necessary tests and 
studies (to include psychological 
testing, if appropriate) should be 
accomplished and all clinical findings 
reported in detail. 

The psychiatrist should render findings 
with respect to the existence and extent 
(or frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations. The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the Veteran's PTSD.  The VA 
psychiatrist is requested to 
reconcile/explain the GAF scores of 65 
and 55 assigned in the December 2004 and 
June 2005 VA examination reports, 
respectively, with that of the GAF score 
of 41 consistently assigned in VA mental 
health records since July 2005.

The psychiatrist should also comment upon 
the impact of the Veteran's PTSD on his 
employability.  In rendering this 
opinion, the examiner is requested to 
reconcile the December 2004 and June 2005 
VA examiner's conclusions that the 
Veteran's psychiatric problems do not 
prevent him from obtaining employment 
with VA mental health records dated since 
July 2005 indicating that the Veteran is 
unemployable.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

4.  The Veteran should also be afforded a 
VA general examination(s) by a physician 
or physicians with appropriate expertise 
to determine the impact of the Veteran's 
service-connected disabilities on his  
employability. The claims files must be 
made available for review by the 
examiner(s), and the examiner(s) should 
note such review in the report.  The 
examiner(s) should identify the 
limitations resulting from each service-
connected disability and provide an 
opinion as to whether the Veteran's 
service-connected disabilities have 
rendered him unable to maintain any form 
of  substantially gainful employment 
consistent with his education and 
industrial background.  In forming the  
opinion, the examiner should disregard 
both the age and any nonservice-connected 
disabilities of the Veteran.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

5.  Thereafter, the RO/AMC should 
readjudicate each of the claims on appeal 
in light of all pertinent evidence and 
legal authority.  In addition, the RO/AMC 
must discuss whether "staged" ratings are 
warranted pursuant to Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007) and 
specifically consider whether the 
criteria for a referral for assignment of 
a higher rating on an extra-schedular 
basis, pursuant to 38 C.F.R. § 
3.321(b)(1) have been met. 

6.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the September 2007 SSOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



